Title: To James Madison from Henry Lee, 4 May 1824
From: Lee, Henry
To: Madison, James


        
          Fredericksburg. 4th May 1824
        
        H. Lee has had the honour to receive Mr. Madison’s note of the 22nd April, and is glad to learn that the perusal of the volume transmitted by Mr. Garnett, is to be preceded by the study of that which it attempts to review. He hopes that either may requite the attention Mr Madison may bestow on it, and to lessen the demerit of the former, takes the liberty of inclosing a printed paper, which the distance between the printer and the authour rendered necessary.
        
        The respect of H. Lee, as an american citizen, for the character of Mr. Madison, was not the only motive that prompted the proceeding of which this note is a consequence. He believed Mr. Madison had a friendship for Genl. Lee, and that a sentiment which had triumphed over faction and fortune, would enable the first of American Statesmen to cherish with affection, the memory of one of “our most distinguished Revolutionary heroes.” This hope, the note of Mr. Madison, has gratified.
        H. Lee has been solicited to prepare a second edition of his fathers Memoirs, and indeed has provisionally consented to do so. If Mr. Madison can sacrifice the dignity of his liesure, so far as to contribute any documents or observations in correction confirmation or illustration of that work, they would be thankfully recd. and would enrich very much the corrections which are to be furnished by the Editor and those that were left by his father.
      